Plaintiff in error was convicted in the district court of Noble county on a charge of a second violation of the prohibitory liquor law, and his punishment fixed at a fine of $50 and imprisonment in the state penitentiary for a period of one year.
The appeal in this case was filed in this court on the 24th day of May, 1928. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument. Upon a careful examination of the record we find no errors depriving the appellant of his substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed. *Page 354